DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, drawn to the coded image viewer having a guide extension in the rear panel and a U-shaped channel for receiving and laterally sliding a coded image card, in the reply filed on May 25, 2022 is acknowledged.
Claims 14-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25, 2022. The requirement is made FINAL.

	Response to Amendment
The amendment filed on May 25, 2022 has been entered. Claims 1-10, 12-13 remain pending in the application. Claims 14-41 have been canceled. Claims 42-54 are new.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed March 31, 2022. Examiner also notes the Applicant’s clarification of claims 1 and 12, pertaining to the 112(b) rejection of claim 12, stating that the coded image card is not positively recited in claim 1 but is positively recited in claim 12; the 112(b) rejection of claim 12 is withdrawn, but the amendment of claim 1 necessitates a new 112(b) rejection as put forth below.

Affidavits
The affidavit of Grayson Marshall under 37 CFR 1.132 filed May 25, 2022 is insufficient to overcome the rejection of claims 1-13 based upon McDonald (US 5710666) as set forth in the last office action because it includes statements which amount to an affirmation that the affiant has never seen the claimed subject matter before.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716. Further, the affidavit refers only to the device described in the instant application and not to the individual claims of the application.  As such the declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims.
The affidavit of David Gifford Burder under 37 CFR 1.132 filed May 25, 2022 is insufficient to overcome the rejection of claims 1-13 based upon McDonald (US 5710666), Kainen (US 6843009), Seder (US 7151541), and Gulick, Jr (US 6373637) as set forth in the last office action because it states that the claimed subject matter solved a problem that was long standing in the art.  Firstly, the failure to solve a long-felt need may be due to factors such as lack of interest or lack of appreciation on an invention’s potential or marketability rather than want of technical know-how.  Nonetheless, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. Burder’s affidavit is also insufficient to overcome the rejection of claims 1-13 because the claimed invention has “surprising and unexpected results” while failing to show that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance when compared with the closest prior art. Affiant also compared the claimed invention with all of the references cited in the non-final rejection, and not just the closest prior art. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
	
Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments with respect to claim 1 wherein “…McDonald would most properly be interpreted to teach away from Applicant's claimed invention. McDonald teaches what is referred to as a "slot" that is laterally bounded at its left and right sides…”, the Examiner contends that McDonald does not teach away from Applicant’s claimed invention because the original claim that McDonald was used to reject stated that the “the coded image card can be manually inserted into the slot in the coded image viewer and slid in relation to the coded image viewer to cause the coded image decoding elements to decode the coded images on the coded image card”; the original claim did not need the slot to be open-ended. Examiner notes the definition of “slot” is “a narrow opening or groove” [https://www.merriam-webster.com/dictionary/slot], and McDonald’s slot meets that definition. Regarding Applicant’s arguments wherein, “…McDonald does not have an open-ended slot with a base member that defines a bottom of that open-ended slot and a sliding surface, and McDonald deliberately does not permit the swiping sliding movement permitted by Applicant's claimed structure by being open on the top, left, and right sides…”, the Examiner contends that this is an amended limitation, which makes the previous rejection moot. New grounds of rejection necessitated by this amendment are presented below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments with respect to claim 9 wherein “…Seder has no "rear structure" as is claimed by Applicant… Seder '541 does not teach or suggest the guide extension of the rear structure…”, the Examiner contends that McDonald taught all of the limitations of claim 3 as originally claimed including a rear panel, which claim 9 was dependent on, and that Seder was used to show that one of ordinary skill in the art could have modified McDonald’s device to have guide extensions for the reasons provided in the non-final rejection. The Examiner also acknowledges that Seder’s extension was in the front of Seder’s device; however, in the 103 rejection in the non-final office action, Examiner noted that the reversal of parts would have been an obvious modification to one of ordinary skill in the art as stated in MPEP § 2144.04.
Regarding Applicant’s arguments with respect to claim 12 wherein, “…Gulick does not teach or even relate to animation achieved by relative movement of a coded image member and a member with image decoding elements… there is no suggestion in the prior art of combining and modifying McDonald and Gulick as is necessary to support an obviousness rejection. McDonald teaches a structure wherein a coded image panel with perpendicular coded images and image decoding elements should be closely bounded and not freely slidable movement along a slot… a person skilled in the art would not look to Gulick for any teaching of controlling the speed of animation in a movable animation device… The mechanisms demanded by the prior art, including in Seder '541, McDonald, and Kainen, are obviated in a manner that the fixed construction of Gulick does not and cannot teach or suggest… The incorporation of diagonally biased lenticules on a coded image viewer in cooperation with diagonally biased coded images on a relatively slidable coded image panel as is required by Applicant's claims would not be taught or suggested to one of ordinary skill in the art from the fixed construction of Gulick…”, the Examiner asserts that McDonald teaches all of the original structural limitations of the claim(s) upon which claim 12 is dependent from, including but not limited to a slot capable of receiving an inserted coded image card. The Gulick reference was used to show that one of ordinary skill in the art could have modified McDonald’s lenticular lens to be disposed at an angle. Arguing against Gulick’s overall structure as a solid-state construction is ineffective because the combination in the 103 rejection in the non-final office action used McDonald’s device’s structure capable of receiving a manually inserted coded image card, as stated in the original claims, with Gulick’s diagonal lenticular lens. 
Additionally, in response to applicant’s argument regarding claim 12 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gulick teaches that “[t]here exists a need for a lenticular image product which presents a[n] image-correlated stereoscopic representation of a motion sequence of a subject” (Gulick col. 1, lines 63-66) and Gulick’s diagonal lenticular lenses provide a viewer both a stereographic depth view and a motion sequence view (Gulick col. 3, lines 5-20) which Examiner also cited in the 103 rejection in the non-final office action. As Gulick is concerned with showing motion sequence of a subject, much like the Applicant of the instant application, it would have been obvious to one of ordinary skill in the art to contemplate turning to Gulick and seeing what other advantages Gulick’s diagonal lenses have. Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Applicant’s arguments with respect to claim 13 wherein, “…Applicant's claimed animation device is not a solid-state structure wherein a stereoscopic view is sought to be provided in the first instance. As such, the very combination and modification of McDonald and Gulick would not have been obvious to one of ordinary skill in the art…”, see Examiner’s arguments set forth regarding claim 12.
Regarding Applicant’s arguments with respect to claim 13 wherein, “…the claimed range is not disclosed…”, the Examiner asserts that Gulick discloses an angular range of 10 to 80 degrees. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See also MPEP § 2144.05. 
Regarding Applicant’s arguments with respect to claim 13 wherein, “…the particular angular disposition of 83.5 degrees is certainly not contemplated… Gulick has no teaching of the particular relationship between count per inch and angular range and, as such, cannot properly be interpreted to teach the count per inch and angular range combination required by claims…”, the Examiner notes that the features upon which applicant relies (i.e., the specific angle of 83.5 degrees and the count per inch) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s arguments with respect to claims 42-54, Examiner contends that these are new claims and were not considered in the rejections of the non-final office action using the references set forth in that office action. Rejections of these new claims are presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing system” in claims 5 and 43.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-13, 42-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is recited in lines 1-3, 5-6, and 9-12, “A manually-operated coded image animation device for slidably receiving a coded image card with a plurality of coded images retained on the coded image card, the coded image animation device comprising:… a base member that defines a bottom of the slot and a sliding surface for the coded image card,… whereby the coded image card with a plurality of coded images retained on the coded image card can be manually inserted into the slot in the coded image viewer and slid in relation to the coded image viewer… to cause the coded image decoding elements to decode the coded images on the coded image card” (emphasis added). It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of a “manually-operated coded image animation device” that is intended " for slidably receiving a coded image card with a plurality of coded images retained on the coded image card” or the more narrow in scope combination of a “manually-operated coded image animation device” with the “coded image card with a plurality of coded images”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “manually-operated coded image animation device” whether "a coded image card with a plurality of coded images retained on the coded image card” are present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “manually-operated coded image animation device” with “a coded image card with a plurality of coded images” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “a coded image card with a plurality of coded images” is purely a functional element and is not within the scope of Patent protection sought. 
Since the Applicants appear to be seeking Patent protection for the “manually-operated coded image animation device” alone as indicated by the preamble of “A manually-operated coded image animation device for slidably receiving a coded image card with a plurality of coded images retained on the coded image card” (emphasis added), for purposes of examination the Examiner has considered the claims to be drawn solely to the broad sub combination of the “manually-operated coded image animation device” and any recitation drawn to some “coded image card with a plurality of coded images” as being purely functionally recited and not a required structure within the scope of the claims.
Claims 2-10, 12-13, and 42 are rejected by virtue of their dependency on claim 1.
Claim 43 recites the limitation "the coded image card" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim because “a coded image card” has not been positively recited until line 8.
Claims 44-54 are rejected by virtue of their dependency on claim 43.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sachnoff (US 5456033 A) in view of Sekiguchi et al. (US 5494445 A).

    PNG
    media_image1.png
    744
    1279
    media_image1.png
    Greyscale

Claim 1 (as best understood), Sachnoff teaches a manually-operated coded image animation device (Fig. 4-5 show a manually operated device) for slidably receiving a coded image card with a plurality of coded images retained on the coded image card (Sachnoff’s device is capable of slidably receiving a coded image card), the coded image animation device comprising:
a coded image viewer with a front panel (device 50 has a front panel 52) with a first end and a second end (Fig. 4 shows front panel 52 has a first end and a second end), a rear structure (ref. 54), an open-ended slot between the front panel and the rear structure (see annotated Fig. 4), a base member (60, 62, 64, 66) that defines a bottom of the slot and a sliding surface for the coded image card (annotated Fig. 5 shows the base member 60, 62, 64, 66 defining the bottom of the slot and a sliding surface), wherein the slot has top, left, and right sides (annotated Fig. 4 shows the slot has top, left, and right sides), and wherein the slot is open on the top, left, and right sides (annotated Fig. 4 shows the slot is open on the top, left, and right sides);
whereby the coded image card can be manually inserted into the slot in the coded image viewer and slid in relation to the coded image viewer along the sliding surface defined by the base member (As discussed in the 112(b) rejection, this is a functional limitation; therefore, the Sachnoff’s device is capable of manually inserting a card along the sliding surface of the base member 60, 62, 64, 66).
Sachnoff fails to explicitly disclose coded image decoding elements. However, Sekiguchi teaches a manually-operated coded image animation device (see Fig. 101-102) having a coded image viewer (ref. 2450) having a front panel, a back panel (see annotated Fig. 101-102), a base member (ref. 2462), and a slot (ref. 2413), and coded image decoding elements (ref. 2408) disposed on the front panel (see annotated Fig. 101) that decode the coded images on a coded image card.

    PNG
    media_image2.png
    861
    1305
    media_image2.png
    Greyscale

Sachnoff and Sekiguchi are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. display devices capable of slidably receiving cards. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sachnoff’s front panel (ref. 52) to incorporate the teachings of Sekiguchi to add coded image decoding elements (ref. 2408). The motivation would have been because this allows the display to “feature moveable messages and high quality images which move without the need and cost of expensive electrical equipment” (Sekiguchi, col. 1, lines 65-67).
Claim 2 (as best understood), Sekiguchi teaches wherein the coded image decoding elements comprise lenticules retained by the front panel (col. 31, lines 15-19).
Claim 3 (as best understood), Sachnoff teaches wherein the rear structure comprises a rear panel structure (Fig. 4-5 show the rear structure 54 is a rear panel structure).
Claim 4 (as best understood), Sachnoff teaches wherein the base member retains the front panel and the rear panel structure (Fig. 4-5 show the bottom member 60, 62, 64, 66 retains the front panel 52 and the rear panel structure of rear structure 54).

Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sachnoff (US 5456033 A) in view of Sekiguchi et al. (US 5494445 A) as applied to claim 1 above, and further in view of Kainen (US 6843009 B2).
Claim 5 (as best understood), Sachnoff and Sekiguchi fail to explicitly disclose a biasing system. Regardless, Kainen teaches a biasing system for biasing the coded image card into face-to-face contact with the front panel (Fig. 3A shows a biasing system 58, 68 made to push the surface of the coded image card 59 against the front panel 57).
Sachnoff, Sekiguchi, and Kainen are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. display devices capable of slidably receiving cards. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408) to incorporate the teachings of Kainen to add a biasing system (Kainen, ref. 68) within a recessed area of the rear structure (Sachnoff, ref. 54) that biases the coded image card into face-to-face contact with the front panel (Sachnoff, ref. 52); in Sachnoff’s device, a component of the biasing system (Kainen, ref. 58, 68), specifically the spring bed (Kainen, ref. 58) of the biasing system, is disposed within the recessed area (Sachnoff, area bounded by lip 76) of the rear structure (Sachnoff, ref. 54). The motivation would have been because this facilitates insertion of the image card while also keeping a tight fit against the front panel, which also provides enough force to hold the card in place as it slides under the lenticular screen (Kainen, col. 7, lines 58-62).
Claim 6 (as best understood), Sachnoff as modified teaches wherein the biasing system comprises a spring bed (Kainen, col. 8, lines 3-11 states that the biasing system 58, 68 comprises a spring 68; Fig. 3A shows a spring bed).
Claim 7 (as best understood), Sachnoff as modified teaches wherein the biasing system further comprises a pressure plate biased toward the front panel by the spring bed (Kainen’s biasing system 58, 68 comprises a plate 58 biased toward the front panel [Sachnoff’s front panel 52] by the spring 68.).
Claim 8 (as best understood), Sachnoff as modified teaches a recessed area within the rear panel structure (Sachnoff Fig. 7 shows a recessed area of rear structure 54; the recessed area is bounded by lip 76) and wherein the spring bed is retained within the recessed area (Kainen’s spring 68 is disposed within the recessed area of Sachnoff’s rear structure 54).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sachnoff (US 5456033 A) in view of Sekiguchi et al. (US 5494445 A) as applied to claim 1 above, and further in view of Seder (US 7151541 B2).
Claims 9 (as best understood), Sachnoff and Sekiguchi fail to explicitly disclose a guide extension. However, Seder teaches at least one guide extension that extends beyond the first end of the front panel (Fig. 10-12 show at least one guide extension 54).
Sachnoff, Sekiguchi, and Seder are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. display devices capable of slidably receiving cards. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408) to incorporate the teachings of Seder to add a guide extension (Seder, ref. 54). The motivation would have been because the guide extension allows for easier insertion of the coded image card into the coded image viewer.
Seder fails to disclose a guide extension of the rear panel; Seder’s disclosed guide extensions are on the front panel. However, MPEP § 2144.04 states that the reversal of parts would be an obvious modification to one of ordinary skill in the art. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to put the guide extension on the rear structure (Sachnoff, ref. 54) of Sachnoff’s device instead of the front panel (Sachnoff, ref. 52) because having the guide extension on the rear panel provides a clean and unobstructed view of the front panel and the animated images.

Claim(s) 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sachnoff (US 5456033 A) in view of Sekiguchi et al. (US 5494445 A) as applied to claim 1 above, and further in view of Gulick, Jr. et al. (US 6373637 B1).
Claim 10 (as best understood), Sachnoff and Sekiguchi fail to explicitly disclose coded image decoding elements that are at a diagonal angle. However, Gulick teaches wherein the coded image decoding elements disposed on the front panel are disposed at a diagonal angle (Fig. 8 shows the decoding elements 74 disposed at a diagonal angle; col. 3, lines 52-54).
Sachnoff, Sekiguchi, and Gulick are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. image display devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408) to incorporate the teachings of Gulick to make the decoding elements diagonal. The motivation would have been because this provides the viewer both a stereographic depth view and a motion sequence view (Gulick, col. 3, lines 5-20).
Sachnoff as modified teaches wherein the coded image decoding elements (Sekiguchi, ref. 2408) are disposed at a diagonal angle (Gulick’s teaching of a diagonal angle in col. 3, lines 52-54 used to modify Sekiguchi’s decoding elements 2408) with respect to the sliding surface defined by the base member (Gulick’s Fig. 7-8 show the diagonal angle of the decoding elements is measured with respect to the sliding surface defined by Sachnoff’s base member 60, 62, 64, 66, i.e. the diagonal is with respect to the vertical axis of Sachnoff’s device).
Claim 12 (as best understood), Sachnoff fails to explicitly disclose a coded image card. Sekiguchi teaches a coded image card (ref. 2402) and a plurality of coded images retained on the coded image card (plurality of image 2404, 2406 are retained on the coded image card 2402) wherein the coded image card has an edge for sliding along the sliding surface (Fig. 102 shows coded image card 2402 has an edge for sliding).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408 and Sekiguchi’s decoding elements modified by Gulick to be diagonal) to incorporate the teachings of Sekiguchi to include a coded image card (Sekiguchi, ref. 2402) with a plurality of images (Sekiguchi, ref. 2404, 2406) retained on the card. The motivation would have been because the plurality of images allows for a display with images that can change or move.
Sachnoff and Sekiguchi fail to explicitly disclose that (1) the images on the coded image card are at a diagonal angle and (2) the diagonal angles of the coded image decoding elements and the coded images are substantially equal. Regardless, Gulick teaches (1) wherein the plurality of coded images retained on the coded image card are disposed at a diagonal angle (Col. 5, lines 41-43 states “The images are rotated to an angle of 10 degree to 80 degree to the vertical…”) and (2) wherein the diagonal angles of the coded image decoding elements and the coded images are substantially equal whereby a rate of displayed animation of the coded images per unit movement of the coded image card in relation to the coded image viewer is controlled (The diagonal angles of the coded images and the lenticules are equal; see col. 5, lines 41-43, and col. 5, lines 26-30; see also Fig. 7-8).
With regard to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408, Sekiguchi’s coded image card 2402, and Sekiguchi’s decoding elements modified by Gulick to be diagonal) to incorporate the teachings of Gulick to make the images on the coded image card are at a diagonal angle (Gulick, Col. 5, lines 41-43). The motivation would have been because this allows for a display with images that change or move.
With regard to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408, Sekiguchi’s coded image card 2402, and Sekiguchi’s decoding elements modified by Gulick to be diagonal) to incorporate the teachings of Gulick to make the diagonal angles of the coded image decoding elements and the coded images are substantially equal (Gulick, col. 5, lines 41-43, and col. 5, lines 26-30). The motivation would have been because this allows for smoother changes of the plurality of images retained on the coded image card (Gulick, col. 5, lines 58-61).

Claim(s) 13 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sachnoff (US 5456033 A) in view of Sekiguchi et al. (US 5494445 A) and Gulick, Jr. et al. (US 6373637 B1) as applied to claim 12 above, and further in view of Goggins (US 7136185 B2).
Claim 13 (as best understood), Sachnoff and Sekiguchi fail to explicitly disclose an angle of between 80 and 85 degrees. However, Gulick teaches wherein the coded image decoding elements and the coded images retained on the coded image card are disposed at an angle of between 80 and 85 degrees from perpendicular to edge of the coded image card respectively (Gulick, Col. 5, lines 41-43 states “The images are rotated to an angle of 10 degree to 80 degree to the vertical…”; col. 5, lines 26-30 states “…lenticules 74 oriented at an angle of 10 degrees to 80 degrees… to the vertical.”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408, Sekiguchi’s coded image card 2402, and Sekiguchi’s decoding elements modified by Gulick to be diagonal) to incorporate the teachings of Gulick to make the diagonal angles of the decoding elements and coded images be between 80 and 85 degrees. The motivation would have been because orienting the images and lenticules at these angles presents both a depth view and a motion sequence view.
Sachnoff, Sekiguchi, and Gulick fail to explicitly disclose the decoding elements disposed at a count of approximately 30 per inch. However, Goggins teaches wherein the coded image decoding elements are disposed at a count of approximately 30 per inch (col. 8, lines 9-19).
Sachnoff, Sekiguchi, Gulick, and Goggins are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. image display devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408, Sekiguchi’s coded image card 2402, and Sekiguchi’s decoding elements modified by Gulick to be diagonal) to incorporate the teachings of Goggins to make the coded image decoding elements have a count of approximately 30 per inch (Goggins, col. 8, lines 9-19). The motivation would have been because this count provides a coarse lens, which is good for bus shelter signage or billboards (Goggins, col. 8, lines 9-19).
Claim 42 (as best understood), Sachnoff as modified by Sekiguchi, Gulick, and Goggins discloses the claimed invention, except for the specific numerical value recited in claim 42, i.e. a diagonal angle of approximately 83.5 degrees from the perpendicular to the sliding surface in regards to the coded image decoding elements and the coded images retained on the coded image card. However, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform routine experimentation to discover an optimum angle from the range of angles disclosed by Gulick (i.e. 10 to 80 degrees), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value, i.e. 83.5 degrees, has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. The motivation would have been because having a diagonal angle of 83.5 degrees allows for smoother changes of the plurality of images retained on the coded image card, thereby allowing a more pleasant view of the displayed images.

Claim(s) 43-46 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Sachnoff (US 5456033 A) in view of Sekiguchi et al. (US 5494445 A) and Gulick, Jr. et al. (US 6373637 B1).
Claim 43 (as best understood), Sachnoff teaches a manually-operated coded image animation device (Fig. 4-5 show a manually operated device) comprising:
a coded image viewer with a front panel (device 50 has a front panel 52) with a first end and a second end (Fig. 4 shows front panel 52 has a first end and a second end), a rear structure (ref. 54), an open-ended slot between the front panel and the rear structure (see annotated Fig. 4), a base member (ref. 60, 62, 64, 66) that defines a sliding surface for the coded image card (annotated Fig. 5 shows the base member 60, 62, 64, 66 defining a sliding surface), wherein the slot has left and right sides (annotated Fig. 4 shows the slot has left and right sides), wherein the slot is open on the left and right sides (annotated Fig. 4 shows the slot is open on the left and right sides).
Sachnoff fails to explicitly disclose (1) coded image decoding elements, (2) a coded image card, and a plurality of coded images retained on the coded image card. However, Sekiguchi teaches a manually-operated coded image animation device (see Fig. 101-102) having a coded image viewer (ref. 2450) having a front panel, a back panel (see annotated Fig. 101-102), a base member (ref. 2462), and a slot (ref. 2413), (1) coded image decoding elements (ref. 2408) disposed on the front panel (see annotated Fig. 101), and (2) a coded image card (ref. 2402) with an edge for sliding along the sliding surface defined by the base member of the coded image viewer (Fig. 102 shows coded image card 2402 has an edge for sliding), a plurality of coded images retained on the coded image card (plurality of image 2404, 2406 are retained on the coded image card 2402). 
With regard to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sachnoff’s front panel (ref. 52) to incorporate the teachings of Sekiguchi to add coded image decoding elements (ref. 2408). The motivation would have been because this allows the display to “feature moveable messages and high quality images which move without the need and cost of expensive electrical equipment” (Sekiguchi, col. 1, lines 65-67).
With regard to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408 and Sekiguchi’s decoding elements modified by Gulick to be diagonal) to incorporate the teachings of Sekiguchi to include a coded image card (Sekiguchi, ref. 2402) with a plurality of images (Sekiguchi, ref. 2404, 2406) retained on the card. The motivation would have been because the plurality of images allows for a display with images that can change or move.
Sachnoff as modified by Sekiguchi teaches the limitation whereby the coded image card can be manually inserted into the slot in the coded image viewer and slid in relation to the coded image viewer along the sliding surface defined by the base member to cause the coded image decoding elements to decode the coded images on the coded image card (Sekiguchi’s card 2402 can be manually inserted into the slot of the Sachnoff’s viewer as shown in annotated Fig. 4-5; the card 2402 can be slid along the sliding surface of the base member 60, 62, 64, 66 so that images on the card 2402 can be decoded).
Sachnoff and Sekiguchi fail to explicitly disclose (1) coded image decoding elements that are at a diagonal angle, (2) the plurality of coded images are disposed at an angle, and (3) the diagonal angles of the coded image decoding elements and the coded images are substantially equal. Regardless, Gulick teaches (1) wherein the coded image decoding elements are disposed at a diagonal angle (Fig. 8 shows the decoding elements 74 disposed at a diagonal angle; col. 3, lines 52-54), (2) wherein the plurality of coded images retained on the coded image card are disposed at a diagonal angle (Col. 5, lines 41-43 states “The images are rotated to an angle of 10 degree to 80 degree to the vertical…”), and (3) wherein the diagonal angles of the coded image decoding elements and the coded images are substantially equal whereby a rate of displayed animation of the coded images per unit movement of the coded image card in relation to the coded image viewer is controlled (The diagonal angles of the coded images and the lenticules are equal; see col. 5, lines 41-43, and col. 5, lines 26-30; see also Fig. 7-8)..
With regard to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408) to incorporate the teachings of Gulick to make the decoding elements diagonal. The motivation would have been because this provides the viewer both a stereographic depth view and a motion sequence view (Gulick, col. 3, lines 5-20).
With regard to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408, Sekiguchi’s coded image card 2402, and Sekiguchi’s decoding elements modified by Gulick to be diagonal) to incorporate the teachings of Gulick to make the images on the coded image card are at a diagonal angle (Gulick, Col. 5, lines 41-43). The motivation would have been because this allows for a display with images that change or move.
With regard to missing limitation (3), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408, Sekiguchi’s coded image card 2402, and Sekiguchi’s decoding elements modified by Gulick to be diagonal) to incorporate the teachings of Gulick to make the diagonal angles of the coded image decoding elements and the coded images are substantially equal (Gulick, col. 5, lines 41-43, and col. 5, lines 26-30). The motivation would have been because this allows for smoother changes of the plurality of images retained on the coded image card (Gulick, col. 5, lines 58-61).
Sachnoff as modified teaches wherein the coded image decoding elements (Sekiguchi, ref. 2408) are disposed at a diagonal angle (Gulick’s teaching of a diagonal angle in col. 3, lines 52-54 used to modify Sekiguchi’s decoding elements 2408) with respect to the sliding surface defined by the base member (Gulick’s Fig. 7-8 show the diagonal angle of the decoding elements is measured with respect to the sliding surface defined by Sachnoff’s base member 60, 62, 64, 66, i.e. the diagonal is with respect to the vertical axis of Sachnoff’s device).
Claim 44 (as best understood), Sekiguchi teaches wherein the coded image decoding elements comprise lenticules retained by the front panel (col. 31, lines 15-19).
Claim 45 (as best understood), Sachnoff teaches wherein the rear structure comprises a rear panel structure (Fig. 4-5 show the rear structure 54 is a rear panel structure).
Claim 46 (as best understood), Sachnoff teaches wherein the base member retains the front panel and the rear panel structure (Fig. 4-5 show the bottom member 60, 62, 64, 66 retains the front panel 52 and the rear panel structure of rear structure 54).
Claim 52 (as best understood), Sachnoff teaches wherein the slot of the coded image viewer is open on the top side thereof (annotated Fig. 4 shows the slot is open on the top side).

Claim(s) 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Sachnoff (US 5456033 A) in view of Sekiguchi et al. (US 5494445 A) and Gulick, Jr. et al. (US 6373637 B1) as applied to claim 43 above, and further in view of Kainen (US 6843009 B2).
Claim 47 (as best understood), Sachnoff, Sekiguchi, and Gulick fail to explicitly disclose a biasing system. Regardless, Kainen teaches a biasing system for biasing the coded image card into face-to-face contact with the front panel (Fig. 3A shows a biasing system 58, 68 made to push the surface of the coded image card 59 against the front panel 57).
Sachnoff, Sekiguchi, Gulick and Kainen are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. image display devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408 and coded image card 2402 and further modified by Gulick to have diagonal angles to the elements 2408 and card 2402) to incorporate the teachings of Kainen to add a biasing system (Kainen, ref. 68) within a recessed area of the rear structure (Sachnoff, ref. 54) that biases the coded image card into face-to-face contact with the front panel (Sachnoff, ref. 52); in Sachnoff’s device, a component of the biasing system (Kainen, ref. 58, 68), specifically the spring bed (Kainen, ref. 58) of the biasing system, is disposed within the recessed area (Sachnoff, area bounded by lip 76) of the rear structure (Sachnoff, ref. 54). The motivation would have been because this facilitates insertion of the image card while also keeping a tight fit against the front panel, which also provides enough force to hold the card in place as it slides under the lenticular screen (Kainen, col. 7, lines 58-62).
Claim 48 (as best understood), Sachnoff as modified teaches wherein the biasing system comprises a spring bed (Kainen, col. 8, lines 3-11 states that the biasing system 58, 68 comprises a spring 68; Fig. 3A shows a spring bed).
Claim 49 (as best understood), Sachnoff as modified teaches wherein the biasing system further comprises a pressure plate biased toward the front panel by the spring bed (Kainen’s biasing system 58, 68 comprises a plate 58 biased toward the front panel [Sachnoff’s front panel 52] by the spring 68).
Claim 50 (as best understood), Sachnoff as modified teaches a recessed area within the rear panel structure (Sachnoff Fig. 7 shows a recessed area of rear structure 54; the recessed area is bounded by lip 76) and wherein the spring bed is retained within the recessed area (Kainen’s spring 68 is disposed within the recessed area of Sachnoff’s rear structure 54).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Sachnoff (US 5456033 A) in view of Sekiguchi et al. (US 5494445 A) and Gulick, Jr. et al. (US 6373637 B1) as applied to claim 43 above, and further in view of Seder (US 7151541 B2).
Claims 51 (as best understood), Sachnoff, Sekiguchi, and Gulick fail to explicitly disclose a guide extension. However, Seder teaches at least one guide extension that extends beyond the first end of the front panel (Fig. 10-12 show at least one guide extension 54).
Sachnoff, Sekiguchi, Gulick, and Seder are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. image display devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408 and coded image card 2402 and further modified by Gulick to have diagonal angles to the elements 2408 and card 2402) to incorporate the teachings of Seder to add a guide extension (Seder, ref. 54). The motivation would have been because the guide extension allows for easier insertion of the coded image card into the coded image viewer.
Seder fails to disclose a guide extension of the rear panel; Seder’s disclosed guide extensions (ref. 54) are on the front panel. However, MPEP § 2144.04 states that the reversal of parts would be an obvious modification to one of ordinary skill in the art. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to put the guide extension on the rear structure (Sachnoff, ref. 54) of Sachnoff’s device instead of the front panel (Sachnoff, ref. 52) because having the guide extension on the rear panel provides a clean and unobstructed view of the front panel and the animated images.

Claim(s) 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Sachnoff (US 5456033 A) in view of Sekiguchi et al. (US 5494445 A) and Gulick, Jr. et al. (US 6373637 B1) as applied to claim 43 above, and further in view of Goggins (US 7136185 B2).
Claim 53 (as best understood), Sachnoff and Sekiguchi fail to explicitly disclose an angle of between 80 and 85 degrees. However, Gulick teaches wherein the coded image decoding elements disposed and the coded images retained on the coded image card are disposed at an angle of between 80 and 85 degrees from perpendicular to the edge of the coded image card respectively (Gulick, Col. 5, lines 41-43 states “The images are rotated to an angle of 10 degree to 80 degree to the vertical…”; col. 5, lines 26-30 states “…lenticules 74 oriented at an angle of 10 degrees to 80 degrees… to the vertical.”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408, Sekiguchi’s coded image card 2402, and Sekiguchi’s decoding elements modified by Gulick to be diagonal) to incorporate the teachings of Gulick to make the diagonal angles of the decoding elements and coded images be between 80 and 85 degrees. The motivation would have been because orienting the images and lenticules at these angles presents both a depth view and a motion sequence view.
Sachnoff, Sekiguchi, and Gulick fail to explicitly disclose the decoding elements disposed at a count of approximately 30 per inch. However, Goggins teaches wherein the coded image decoding elements are disposed at a count of approximately 30 per inch (col. 8, lines 9-19).
Sachnoff, Sekiguchi, Gulick, and Goggins are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. image display devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sachnoff’s device (modified by Sekiguchi’s coded image decoding elements 2408, Sekiguchi’s coded image card 2402, and Sekiguchi’s decoding elements modified by Gulick to be diagonal) to incorporate the teachings of Goggins to make the coded image decoding elements have a count of approximately 30 per inch (Goggins, col. 8, lines 9-19). The motivation would have been because this count provides a coarse lens, which is good for bus shelter signage or billboards (Goggins, col. 8, lines 9-19).
Claim 54 (as best understood), Sachnoff as modified by Sekiguchi, Gulick, and Goggins discloses the claimed invention, except for the specific numerical value recited in claim 54, i.e. a diagonal angle of approximately 83.5 degrees from the perpendicular to the sliding surface in regards to the coded image decoding elements and the coded images retained on the coded image card. However, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform routine experimentation to discover an optimum angle from the range of angles disclosed by Gulick (i.e. 10 to 80 degrees), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value, i.e. 83.5 degrees, has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. The motivation would have been because having a diagonal angle of 83.5 degrees allows for smoother changes of the plurality of images retained on the coded image card, thereby allowing a more pleasant view of the displayed images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kotze (US 20060230657 A1) discloses lenticular device having a frame, a lenticular screen, and a coded image card. The frame also comprises a biasing system, slots on the top and right sides, and a back panel. However, Kotze does not disclose a lenticular lens or coded images with angles disposed at a diagonal.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631